One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(EL) Mr President, fellow Members, as you know, negotiations are in progress between the Union and South Korea on the creation of a free trade area. Within the scope of the parliamentary scrutiny, I drew the Commission's attention to an issue which is of great importance for the economy of certain parts of Greece and other regions as well.
I am referring to the extremely high import duties imposed by South Korea on canned fruit. We know the limits to the role that the European Parliament can play in shaping foreign trade policy. However, the secrecy of the Commission's negotiations should not result in a lack of transparency and democratic accountability, at least within the EU system.
(HU) Thank you for the floor, Mr President. Ladies and gentlemen, the Russian elections held on 2 December may fill us with fear. The OSCE and European Council observers, if they were able to obtain visas at all, reported grave abuses. Prior to the election, the government forces did everything they could to make things impossible for the political movements opposing them. Their efforts have denied Russian society the most important pillar of democracy, the freedom of suffrage. We are convinced that, where anti-democratic processes are concerned, Europe cannot bury its head in the sand. Under no circumstances can an emphasis on stability of government justify restricting freedom of expression and suffrage. We cannot forget that the state that applies the policy of force within its borders will not be deterred from applying such a policy in international relations too. We feel that there is no alternative to deeper cooperation between the European Union and Russia. At the same time, the bilateral relationship must in any event be based on maintaining respect for human rights and real reciprocity. Thank you.
He was the beneficiary of an error of mine. I had mistakenly read PPE-DE instead of PSE, which is not acceptable, of course. Two representatives from the Socialist Group in the European Parliament therefore now have the floor.
(ES) Mr President, thank you for your words at the start of the sitting about the terrorism suffered by two young Spaniards, which speak for the whole House. Thank you very much, Mr President.
I would like to remind you that on 16 May two Spaniards, Miguel Ángel López and Edén Galván were detained in Riga, along with five Portuguese, for taking some Latvian flags that were hanging from street lamps.
They did not mean any offence; they did not have any legal assistance until the preliminary hearing, where they did not have an interpreter, and they only had a few seconds with a lawyer. They were beaten by the police, and they remained in isolation. One of them was left for a week without medication for his illness.
Some spent 13 days in prison before being released without charge. Miguel Ángel and Edén Galván spent 19 days in prison. This nightmare ended with a fine of EUR 4 000 each in November.
I know that there have been other cases of disproportionate treatment for alleged offences against Latvian symbols, which I think is extremely serious. On this Human Rights Day I ask the President, who is sensitive to human rights, to write to the Latvian President expressing our great concern.
(ES) Mr President, I would also like to join in thanking you for your words regarding the murder of two Civil Guard officers in Capbreton.
I would also like to make a complaint about the disappointing spectacle in this House during the visit of the President of the Spanish Government, José Luis Rodríguez Zapatero. As a Spaniard and as a representative of European citizens in Parliament, it is difficult for me to understand how our institution could invite the Spanish President and then not do everything possible to ensure a dignified visit. This was particularly noted among the ranks of the majority political group, as there almost appeared to have been an order given to the group, and this was commented on in the media in my country.
I think that we have wasted a wonderful opportunity to improve the visibility of the pro-European links that exist between Parliament and the Spanish people, who were represented here on that day by the President of their Government. This institution did not provide the level of hospitality that Spanish and European citizens might have expected.
Fortunately, with generosity of spirit and a strong pro-parliamentary attitude, the Spanish President preferred to comment on the standard and richness of the debate and on the excellent welcome from the rest of the groups, along with the large numbers of Spanish citizens that welcomed him at Council premises.
I trust that your considerable experience, Mr President, and your current responsibility as President of this House will tell you what you need to do in order to erase this unfortunate impression and to ensure that it does not happen again.
The President is always pleased when the plenary is full and particularly for reasons such as these.
(BG) Mr. Chairman, Colleagues,
Bulgaria has contibuted a functioning tolerance model unique for the Balkans and Europe upon its accession to the European Union. It builds on the balance between the priniple of integration of minorities in all spheres of the political, social, economic and cultural life of the country, and the principle of preservation of their ethnic and religious identity. This model offered a way out of the standstill of inter-ethnic tensions, which the so-called "revival process” had plunged Bulgaria into. It is precisely this model that has restored the goodneighbourly relations between Christians and Moslems, transforming ethnic conflicts into a political process.
The Movement for Rights and Freedoms plays a fundamental role in the development of the Bulgarian ethnic model. The MRF as the largest liberal party in the Balkans defends individual rights and freedoms and protects minorities as provided by law and in accordance with the European values rather than on the basis of origin or religion. Unlike other neighbouring countries, even in the times of the most severe reprisals perpetrated by the communist regime, the MRF was never tempted to resort to violent methods. It has never supported cessesionist ideas or actions; instead, it seeks the agreement of all democratic parties at both the national and the European level to decisively oppose new tendencies towards ethnic, racial or religious intolerance.
- (PL) Mr President, pesticides abuse and inappropriate waste management have led to a deterioration in soil quality and have given rise to a threat to our citizens. Providing them and future generations with the potential to produce healthy foods should be one of our priority tasks.
The solutions put forward in Mrs Gutiérrez-Cortines's report, which include drawing up a list of contaminated areas in each Member State and a strategy for improving these areas, are undoubtedly a step in the right direction, and I hope that there will be more such steps to come.
Chemical contamination and the elimination of its consequences are not the whole story, though. A new and more alarming problem has arisen alongside this, concerning the increased production of genetically modified foods, and that is biological contamination. I can assure you all that GMO are significantly more alarming than chemical contamination. While we combat chemical contamination, then, we must also combat biological contamination. The EU must say a decisive 'no' to the introduction of genetically modified organisms into foods.
(DE) Mr President, the Duma elections on 2 December once again demonstrated that no surprises are to be expected in Russia. The approaches have provided for the targeted breakdown and intimidation of the opposition, by massive changes in election legislation, the imprisonment and elimination of potential opponents such as Khodorkovsky and the repeated arrests of Garry Kasparov.
We are not impressed by the result of the United Russia campaign. Putin's party wins, democracy loses. This questionable success is reinforced by the fact that no party critical of the government entered into Parliament. These elections are no indication of a common basis for relations between Europe and Russia built on democracy, human rights and the rule of law. This discouraging final rehearsal does not bode well at all for the Presidential elections in March 2008 and at the same time shows us the importance of our understanding of values.
(ES) Mr President, thank you for your statement on behalf of our institution condemning the ETA murders.
Moving on to my question, I would like to say that last week I had the opportunity to meet with Mrs Yolanda Pulecio, the mother of Ingrid Betancourt, who as you know has been held as a hostage by FARC since 2001. She conveyed to me, as I am now conveying to you, to Parliament and the Commission, to the European institutions, the need for the Union to play a fundamental role in supporting the mediation by both Hugo Chávez, the President of Venezuela, and of President Sarkozy of France. On 9 October, the European institutions, through the Portuguese Presidency, also supported this mediation.
This is very important, because a way is opening up for mediation, to put an end to the torment of many hostages that have been held for a long time and to begin to restore normality in the conflict in Colombia.
I therefore ask the European institutions not to let this call from Mrs Yolanda Pulecio, the mother of Ingrid Betancourt, fall on deaf ears.
(Applause)
Mr President, 23 November saw the first anniversary of the murder of my constituent, Alexander Litvinenko, in what was an act of state-sponsored nuclear terrorism. The substance used to kill him, polonium-210, is strictly controlled and is easily traceable back to its source in Russia, even down to the original batch from whence it came. The crime could only have been authorised at the highest level in the Russian political establishment.
The British authorities have requested the extradition of only one person, Andrei Lugovoi, but the murder was not the act of an individual: a team of trained operatives were involved. The British Government has ensured that Mr Lugovoi appears to carry sole responsibility, in order to divert attention from where guilt ultimately lies. The finger of suspicion points straight back to the Kremlin. If President Putin did not order the deed, he certainly knows who did.
(RO) Mr. President, at the end of the year, the European Commission draws up the report regarding the barriers imposed on access to the labour market.
In my opinion, this report should necessarily emphasize the following two issues: the restrictions imposed on the new Member States are not justified, since their accession has not caused any imbalances on the markets of the other European Union countries; secondly, these restrictions should not exceed the first two years specified by the European labour legislation.
The 2+3+2 formula tends to be used in the Member States as a response to certain current political requirements.
This is why I consider that a firm position of the European institutions from the first two years is necessary in order to stop the unjustified blocking of the labour force movement.
I also want to reaffirm the Community preference principle in the context in which the Parliament discusses the European Blue Card, which will create the possibility to import a labour force of over 20 million people from outside the European Union.
In virtue of this principle, it is abnormal to treat workers from the recently acceded European Union Member States more strictly than those of third countries.
Mr President, the enlargement of the Schengen area is a magnificent Christmas present for 21st-century Europeans, yet a new European curtain is being drawn for our neighbours Ukraine, Russia, Moldova and Belarus: a financial and bureaucratic one in place of the very old iron one. Before, our neighbours could obtain free or reduced-price visas to travel to many new Schengen countries. Now they must pay between EUR 35 and 60. This is a third of a monthly salary in some of these countries.
The financial gain from visa taxes is backfiring on the EU itself. For ordinary neighbours the EU is becoming a distant land. After all, the more people who visit the EU, the better they can see how we live, and, at the same time, our tourism industry will profit from it. Also, financially, it is better to permit than to restrain.
We do not need the fortress of Europe. I turn to my colleagues and to the President of this House and ask them to exert pressure on the Council to review the visa tax conditions for our eastern neighbours.
Mr President, I should like to draw your attention to a document that this House is about to work on: the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1228/2003 on conditions for access to the network for cross-border exchanges in electricity.
It concerns me that the proposal from the Commission does not contain articles that would allow Member States to limit the import of electricity from third countries if environmental regulations there are weaker than the ones applied here in the European Union.
The European Union should not make any concessions to energy suppliers that produce electricity at a low price but with a disastrous impact on the environment. This would be spineless disloyalty to our values, as well as unfair to European energy suppliers that comply with the necessary standards.
(PL) Mr President, referring back to two speeches by my fellow Members, I would like to comment on the elections in Russia. It reminded me of the old joke about how every American has a choice of car as long as it is a black Ford. I have the impression, though, that many European politicians gave a sigh of relief that there was some continuity, and that there was still someone in Russia they could talk to.
Of course, I understand the economic interests of individual EU Member States, especially the large ones, and of individual lobby groups and individual industries, but our silent consent to the failure to observe human rights in Russia, our European Union blindness and deafness, can only encourage the Russian authorities to keep on arresting more and more Kasparovs. The quieter we are in the EU about what is going on in Russia, the less we say about it, the greater the policy of repression in that country - it is that simple; I therefore propose that we speak out about what is happening in Russia, and bad things are happening.
(DE) Mr President, I should like to draw attention to the situation of the Bulgarian art historian Martina Baleva and her German colleague from the Free University of Berlin, Ulf Brunnbauer. Both have been subjected to death threats and hate campaigns in connection with, and as a result of, scientific work on a painting, specifically by the television station Skat TV and the radical Ataka Party. More recently, at the end of Ataka's European election campaign, a billboard displayed a banner stating: 'Baleva on the scaffold - the German Jew tied to the stake!' The complaint has not been processed by the Bulgarian public prosecutor's office since June owing to public incitement to murder. For safety reasons Mrs Baleva is now staying in Germany; the TV station has offered a reward for information on her whereabouts. The Bulgarian Government is not reacting and this is unworthy of a Member State and unacceptable!
(EL) Mr President, the EU-Africa Summit has taken place in Lisbon. In the joint statement which was agreed, great emphasis was placed on cooperation agreements between the Union and the countries of Africa. According to the Commissioners concerned, Mr Mandelson and Mr Michel, these agreements will give impetus to Africa's development.
Leaving aside the fact that for years we have been ignoring political assistance in favour of economic assistance, it is worth considering what more we can offer the countries of Africa, when we know, for example, that over the past 15 years, EU exports to the continent of Africa have increased by 84%, which has forced poor countries to use 57% of their GDP to import food which they could have produced locally.
The only ones to profit from all this cooperation are the big European companies. Let us not delude ourselves, and let us be honest: we are giving money which we are taking right back.
(HU) Thank you, Mr President. Four MEPs of Hungarian nationality were given a mandate in the Romanian elections to the European Parliament: Magor Csibi, Csaba Sógor, László Tőkés and Iuliu Winkler. This is an outstanding result and a wonderful chance for the Hungarian community to fight for the same autonomy proven in practice throughout Europe, mother-tongue education and an independent Hungarian-language university.
I would especially like to mention Bishop László Tőkés, since all of us have been enriched by an honest, genuine Member who is committed to democracy and human rights. He was elected as an independent, individual candidate, without any kind of party list, for which there are few precedents. The fact that his campaign was honest and based on values relating to fundamental human rights played a great role in his electoral success. Bishop Tőkés has become a sort of legend in Hungarian politics through his activities up to now, his role in the Romanian transition to democracy, and his persistent fight for the largest national minority native to Europe, the Hungarian community living in Romania. On behalf of the delegation from the Hungarian People's Party, I feel a duty to welcome our compatriots as elected representatives of the Hungarian community living on the territory of Romania. Thank you.
(EL) Mr President, today I would like to put the question of Olympic Airlines to the Plenary. I believe that the Greek government has abandoned all attempts to negotiate on the future of Olympic Airlines, making the European Court's impending decision a foregone conclusion.
There is no justification for this unacceptable stance when it is known that as part of its regional policy the European Union has already recognised the need to strengthen the airline with modern equipment, to ensure daily connections with the isolated island parts of the country.
It is clear that the Greek Government, on the basis of a pre-judged decision, has thrown away every right and every opportunity to negotiate to save jobs, thereby creating an enormous social problem. At the same time, all the requirements which would prevent the dispersal of Olympic Airlines' intangible assets, which are of considerable economic value, are being quietly dropped.
In this way, the Greek Government and the European Commission, in the name of competition, are making Greece a second-class destination. This will be opposed by all the forces committed to the country's future as a serious tourist destination.
(HU) Thank you, Mr President. Yet again we have cause for concern about ethnic diversity in the Vojvodina region of Northern Serbia, since in many decisions the European Parliament has declared this to be a value to be protected. In the sense of the Readmission Agreement that was otherwise unfairly forced on Serbia by the European Union, some estimates indicate that many tens of thousands of people who are staying illegally in the integrated Member States will have to be sent back to Serbia. Since the Serbian Government has no strategy for socially and geographically reintegrating this mass, the Serbian Constitution in vain prohibits on paper any changes to the proportions of ethnic groups through settlement if those who are readmitted do not go back to the settlements from which they originally came but to Vojvodina, which is a more developed region. It is no accident that even empty flats here are put on the police list. In addition to this, the locals are rightly fearful of a wave of refugees from Kosovo. The tensions are increased by the military censuses of the recent past, for which the Hungarians of Vojvodina qualify as loyal Serbian citizens but which are regarded as unjustified by a country that is a partner for peace in NATO and that is striving for a peaceful settlement in Kosovo. Thank you, Mr President.
(ET) Ladies and gentlemen.
Europe must not sacrifice security to liberalisation of the energy market. At least not as long as third countries use energy as a foreign policy tool.
By buying up gas pipes in Moldova, Gazprom took advantage of the frozen conflict in Transnistria and cut off gas supplies and export channels.
In view of Moldova's vulnerability, I have no doubt that establishing further partnerships between different market regions, Member States and third countries which meet our criteria will enhance our energy security.
Smaller Member States have to do even more to ensure their security. Estonia's economy and military might have succumbed time and again to those of our neighbour, and are many times smaller than those of the conqueror Russia.
Both energy production and distribution are of strategic importance to Estonia. I believe that, in view of that situation, certain enterprises should not be unbundled and should remain in State ownership. Please believe us when we say that this is very important for us.
(EL) Mr President, I would like to mention a brutal attack on an ethnic Greek journalist, which took place on 5 December in Istanbul. The journalist in question is Andreas Robopoulos, correspondent of the Greek television channel MEGA and editor of the Greek-language newspaper ECHO. He was clubbed on the back by purportedly unknown assailants, who may be known to the authorities, and as a result he suffered multiple fractures to his arms and head injuries requiring stitches.
This incident happened outside the ECHO offices in the Pera district. The perpetrators left their victim lying on the ground, covered in blood. This comes on the heels of many other incidents, such as the murder of the ethnic Armenian journalist Hrant Dink on 19 January in Istanbul, and the events of 13 December, when bulldozers from the Turkish forestry department destroyed the Monastery of the Transfiguration on the island of Heybeliada (Halki).
I call on the European Parliament, which is the highest political expression of democracy in the European Union, to conduct a thorough investigation and respond vigorously, with a condemnation of such crimes on the part of a country which, while aspiring to join the European Union, attacks its own citizens.
Mr President, it is Human Rights Day today, and the world is plagued by a plethora of examples of human rights violations. Amongst these examples is that of my tiny home country, Cyprus. For 33 years, Turkish forces have occupied part of the island and kept 200 000 refugees away from their homes. For 33 years, the Turkish army has held the uninhabited town of Famagusta and uses it to blackmail the Greek Cypriot community. For 33 years, Turkish soldiers have imposed a Berlin-like division of the capital, Nicosia. And all this because the Turkish military seem to dictate Turkish policy on Cyprus.
Let us hope that Mr Erdoğan's new government, realising how unjustifiable it is to have an EU Member State occupied by its forces, will order his Turkish Chief of Staff, Mr Büyükanıt, to withdraw his forces from the island as soon as possible.
(PL) Mr President, it is difficult to describe the parliamentary elections in Russia that have just ended as anything other than a bad joke at the expense of democracy. The results from the area of Chechnya, where there was 99% turnout and support for United Russia, are particularly disturbing.
The example of the Chechens is symptomatic. People living in that country have no reason to vote for Putin's team. The immensity of the suffering they have experienced from that team has been mentioned on numerous occasions. Virtually 100% turnout and support for a governing group does not happen in any democratic country. On the other hand it does vividly remind us of elections in totalitarian states.
There are further similarities. The elections revealed that there is no longer any place for an opposition in Russia. Freedom of speech is restricted and the media are controlled by the state. The category of political prisoners is making a return. This category is made up of those who have the courage to speak out openly against the regime, and democracy is becoming a facade behind which that pure-as-the-driven-snow democrat Putin can do exactly as he likes.
Mr President, in the run-up to Christmas, we would normally be in good humour. But I have to say that, in Ireland at the moment, the country is quite shocked by young people who are dying from taking cocaine. Just today a young girl is being buried, and it is the talk of the country because she was high-profile. But I think it raises a very serious issue, not just for Ireland but for many Member States and their young people, and how drug-taking is now part of recreation.
The European Union, and Member States individually, need to tackle this head-on in two directions. Obviously, we need to cut off the supply, but that may be extremely difficult. It has got to be done by better policing and better work between Member States. But we need to cut off demand and we need young people - indeed, all of us - to realise the dangers of drugs. And those who promote legalising them should take note.
Finally, I would just urge those who are currently dabbling to please stop, and I would express my sympathies to the families in Ireland who have lost loved ones.
(RO) Mr. President, climate changes represent one of the most complex problems of the international community.
These days, the Bali Conference gathers delegations from 190 countries, hundreds of experts and non-governmental organizations and over 1,400 journalists.
The common objective is to establish a roadmap in order to reduce climate changes after 2012 as well.
We can respond to challenges related to climate changes by developing scientific research, adapting to climate changes, reducing greenhouse gas emissions, developing and implementing a global energy strategy.
In the context of the Bali Conference, the European Union should undertake the role of leader in fighting climate changes.
The actions the Union has already taken in certain fields, such as aviation, promoting less-polluting vehicles, fuel quality and air quality will have effects both in fighting climate changes, and in stimulating economic development.
(SK) Mr President, during the totalitarian regimes the people of Eastern Europe often feared customs controls and membership of the EU is for many closely associated with the end of these controls.
Euro-regions, which through their activities supported cooperation in border areas, significantly facilitated the removal of barrier at border areas. These cross-border associations encouraged us, the Members of Parliament, to put pressure on the parties concerned to stick to the original deadline for the expansion of the Schengen area.
I am happy that their expectations in that regard were fulfilled and that at midnight on 20 December the last remnants of the Iron Curtain will fall and the borderless Euro-regions will become a reality. With the Slovak Republic's accession to the Schengen area and the opening of the borders with the Czech Republic, Poland, Hungary and Austria, a new area for close cooperation will be created.
I hope that all the associations, villages and towns in the border areas will respond to the invitation of the Tatry region and on 21 December will celebrate at border crossings the greatest success of European integration, namely the elimination of the borders that used to divide them.
Mr President, I just want to rise ahead of Christmas to say 'thank you', for once, to the European Commission for having announced the aid of over EUR 170 million out of the European Solidarity Fund to help towards the clean-up operations after the floods in my country, and especially in my region, this summer. I understand that, if it is confirmed, this will be the second-highest amount ever paid out of the European Solidarity Fund. As MEP for one of the regions most affected, I can say that every contribution is welcome. This gesture of solidarity from the rest of Europe will be most welcome in my constituency.
Normally the President does not comment on what speakers have said, but on my list it says 'EUR 170' and not 'EUR 170 million', so I am happy that the United Kingdom has nothing to criticise in this case!
(Laughter)
(SL) I would like to inform you of certain events on the Croatian-Slovenian border.
The Croatian side is once again engaging in the practice of faits accomplis as a way of settling unresolved border issues with Slovenia. The Croats first started selling land in the disputed territory on the left bank of the Dragonja River and then built a bridge at Hotiza. Recently they have very slowly moved the border in the Snežniški Woods and their foresters have started felling trees.
In Razkrižje they have quietly marked out a new border control building without the Croatian Ministry of Foreign Affairs giving the Slovenian side advance notice of its intentions, even though it is required to do so under the agreements that it has entered into. Nor has notice been given to the Slovenian owners of the plots of land on which it is intended to erect the crossing.
In spite of Slovenia's support in principle for Croatia's entry into the EU, Croatia should comply with the agreements that it has entered into with other countries if it wishes to justify its status as a credible candidate for EU membership.
(HU) Thank you very much, Mr President. Ladies and gentlemen, on this day in 1948 the UN General Assembly adopted the Universal Declaration of Human Rights, so today we can celebrate Human Rights Day. I would like to ask, with all due respect, do we really have cause for celebration? There is no doubt that the values formulated in the document still form the basis for the Union and for our Europeanness today. But just because we are celebrating, we cannot ignore the phenomenon in many Member States of the Union, from Hungary to Greece and from Slovakia to the Netherlands - I could list the examples - where there are still in existence and on the increase political groups which hide in uniforms and which cast doubt on precisely these values, marching with the symbols of fallen dictatorships. I entreat all responsible European politicians: let's make the celebration nicer; let's act together against extremist groups! Hopefully my group will manage to propose a Parliamentary Decision to protest against manifestations of extremism. There cannot be a better time for collaboration than on the international Human Rights Day. Thank you very much.
(PL) Mr President, I would like to remind you that 5 December was the anniversary of the birth of a great Pole and European - Polish Head of State Marshal Józef Piłsudski. This charismatic figure was not only an excellent and heroic commanding officer, but also, above all, an authentic statesman who made a major contribution to the rebirth of the Polish state.
Under his leadership in 1920 the Polish army halted the march of the Bolsheviks, who were intent on subduing the whole of Europe. He spoke out in favour of living in peace and harmony with neighbours, with respect for full sovereignty. He also said that Poland was faced with a big question: should it stand on equal terms with other great world powers, or should it be a minor state that needed the protection of the powerful? Poland has not yet come up with an answer to this question; it has still to sit that examination of its strengths. A major effort lies ahead of us in that regard, and we, the current generation, will have to gird ourselves up for it. These words remain relevant today, with Poland being one of the 27 Member States of the European Union.
(SK) Mr President, on 19 November 2007 the A6 motorway connecting Bratislava and Vienna was inaugurated. I regard it as a historic event, which will significantly simplify the motorway links between the Slovak Republic and Austria.
After three years of intensive works on the A6, and once the Slovak Republic has joined the Schengen area, the contacts between the two countries will no doubt become even more productive.
I would like to thank Austria for having successfully completed the project, in collaboration with the Slovak Republic. The opening of the A6 heralds the first time that the Slovak Republic has been connected to the trans-European transport corridors. This will bring relief to the other transport routes that are already heavily used.
(DE) Mr President, last Friday more than 70 000 signatures in favour of tighter legislation on the transport of livestock were handed over to the President of the Austrian Parliament, Barbara Prammer. A citizens' initiative was created by a small group of people, coordinated by one of my fellow countrymen, Helmut Schaupensteiner, and backed by a highly committed journalist, Maggie Entenfeller. They managed to find these 70 000 signatures in the shortest possible time.
This initiative has my full backing and 70 000 signatures show that the population is no longer willing either to allow these tragic circumstances to pass without comment. As a Member of the European Parliament I therefore regard it as my duty to inform you, ladies and gentlemen, about this splendid application of the initiative against the transport of livestock and to ask us all to finally do something here so that these things that are currently taking place on European roads will no longer be able to take place in future.
(SK) Mr President, on 4 December 2007 the Constitutional Court of the Slovak Republic deemed that the legislation on termination of pregnancy, which permits induced abortions up to the 12th week of pregnancy without justification, and I repeat without any justification, does not infringe the Constitution of the Slovak Republic.
The Constitution of the Slovak Republic nevertheless speaks about the safeguarding of human life even before birth. I am sorry to say that this day will be written in the history of the Slovak Republic with the blood of the children who will not get the chance to be born and live.
I regret that the majority of the judges were unable to summon up enough courage to confirm the supremacy of the higher principle of safeguarding human life. Condoning abortions of unborn children on the grounds of so-called human rights, or rather women's rights, which do not have anything in common with human nature and dignity, is regrettable and is to be condemned.
(EL) Mr President, we heard earlier about the concerns of the Greek people over the question of Olympic Airlines. We must ensure that Olympic stays airborne.
However, there is another problem which concerns the Greek people, and it was discussed in the Greek Parliament on the initiative of the Vice-President (First Speaker), Mr Sourlas: the serious risk posed to young people by the use of technologies and computers. Dependence on this new phenomenon causes illnesses in young people which make them unfit to participate in society, destroying their prospects for education or work.
At the same time, no safeguards are provided. Our question, then, is: Why does free competition on the open market allow the production and import of video games from third countries, and the dissemination of such games, and the uncontrolled, 24-hour operation of Internet cafes? How can this market be controlled? What is the European subsidy for providing a safe internet for young people? What measures are being taken to treat the illnesses which young people suffer because of their addiction to computers and the Internet? And how are the competent law-enforcement authorities controlling electronic crime at European level?
(BG) Mr. Chairman, Colleagues, On the eve of the launch of the ratification of the Lisbon Treaty and the signing of the Chater of Fundamental Rights, I would like to draw your attention to Bulgaria and to the fact that, unfortunately, the Bulgarian Government, its administration and the reprsentatives of the ruling coalition in Parliament are still far away from the application of some of the underlying fundamental principles. These are the principles of open governance, transparency and, above all, accountability in the decision-making process.
For the last few days, the Bulgagrian citizens have witnessed yet another attempt of the Government to apply obscure criteria so that to covertly re-dtsirbute the state budget surplus and enable the so-called "black coffers” of the ruling parties to absorb funds in an unregulated manner. This is one more example of the prevailing political practice over the recent years to come to and stay in power thanks to vote shopping rather than as a result of work well done.
Being a Member of the European Parliament and a representative of the biggest opposition party in Bulgaria and a right-wing political force sharing the values of the European People's Party, I believe that the existing status quo of the political model in Bulgaria alienates citizens from the decision-making process and increases their perceptions of corruption. In the public awareness campaign related to the Lisbon Treaty and the Charter of Fundamental Rights, we are prepared to promote the principles of the efficient and transparent governance and to persuade the citizens in the values enshrined in these two documents.
(HU) Thank you very much, Mr President. This year, all 27 Member States of the Union have held a series of celebrations to commemorate the birth of the European Union and its 50th anniversary or birthday. Most recently, at the beginning of December, I took part in such an event at Mosonmagyaróvár. Mosonmagyaróvár is a town on the border of Slovakia, Austria and Hungary, so it is no surprise that there were very many mayors from all three countries. The participating mayors cited an initiative that has been formulated for the European Parliament or for its President. The essence of the initiative is that, following in the footsteps of the Ancient Greek traditions, the European Parliament should instigate a worldwide ceasefire for the first time in 2008 during the Olympic Games in Beijing. Mr President, the motto for this invitation is '17 Days of Peace'. The mayors started collecting signatures on 1 December and they would like to give the petition to you, Mr President, here in Strasbourg in the spring. They asked me to extend this invitation to you, which I have now done. Thank you.
(BG) Mr. Chairman, I have been approached by reprsentatives of the Bulgarian Confederation for Health Protection established by twelve patient organisations to defend the interests of one million Bulgarians with chronical diseases. The pharmaceutical policy has been a source of serious concern in Bulgaria for the last few years. Although the resources allocated for health care increase, less and less medicines can be purchased with them from year to year. Unfortunately, their price includes also 20-percent VAT. Bulgarian patients are worried that their reprsentatives are not allowed to participate in the monitoring and supervision of health care spending. They insist on involvement in these processes so that to guarantee transparency. Having tried to appeal to the Bulgarian Government for years on end, now they have decided to approach the European Commission and the European Parliament.
Over a million Bulgarians suffer from chronical diseases and they do not receive sufficient health protection. Furthermore, the problems of the pharmaceutical policy affect the interests of more than 80 European pharmaceutical manufacturers who also seek greater transparency. Therefore I appeal from this rostrum to the Bulgarian authorities and to the EU institutions to support the request of patient organisations for more transparency.
(SK) Mr President, I would like to address the issue of minority radio broadcasting in the Slovak Republic, which is about to cease its activities.
The statutory radio of the Slovak Republic is bound by law to broadcast in national minority languages. Last week, however, the management of the radio decided to stop broadcasting Rádio Pátria in minority languages on medium wave due to a lack of funds. This would mean an end to broadcasting in Hungarian, Ruthenian and Ukrainian.
If the Slovak Parliament, in approving the budget for the coming year, has not allocate funds for medium wave broadcasting, broadcasting in minority languages will end on 1 January. In Slovakia this broadcasting has an 80-year-old tradition. It has also been decided that the broadcasting will continue via the Internet, although it has been estimated that only 1% of listeners own a computer and use it to listen to the radio. There are, however, alternative solutions...
Mr President, this weekend the European Council will also discuss energy problems, which have become the issue of common security.
Against this background, let me address three wishes to the European Council.
First, I would like the Council to support the Commission's proposals on ownership unbundling and restricting the majority hold of third countries' capital on the electricity and gas markets. This is a key issue in securing fair competition and avoiding opaque deals between state monopolies.
Second, I would like Member States to be able to restrict their electricity imports from third countries in cases where this could substantially endanger long-term supply security.
Third, may I remind the Council of the European Parliament resolution on energy security from September, which proposes the post of an external official for energy security?
(PL) Mr President, today, at the beginning of the third millennium, the world is faced with problems from the past that are still unresolved, and these are accompanied by new challenges. We can be proud that the European Union is a creator of change and that our greatest values are human rights, freedom, democracy, tolerance, a free market, an improved standard of living and care for the natural environment.
If we are to act effectively to put these ideas and aims into effect, our Union must be businesslike and efficient. We are coming to the end of one particular phase of work: we are accepting the Reform Treaty, the Treaty of Lisbon. This is very fine, but life has sketched new challenges for us. In implementing all the provisions of the Treaty, in upgrading the functioning of the EU and its institutions, we must talk about - and we want to talk about - the future, a better future for Europe, for our Member States...
(The President cut off the speaker)
Mr President, I would like to continue my Strasbourg tradition of naming and shaming Member States who fail to comply with the Lisbon directives.
In 2005, all 27 Member States agreed to abide by the framework for the setting of eco-design requirements for energy-using products. By August 2007 only six Member States had declared that they had fully transposed this directive into domestic law. The Commission began infringement proceedings against 21 Member States and, to date, 15 Member States have still failed to comply with this law.
So the list of shame includes: Germany, Italy, Luxembourg (once again), Portugal, Malta, Cyprus, Poland, the Czech Republic, Slovakia, Slovenia, Hungary, Finland, Denmark, Estonia and Greece.
In this week when the Bali conference is occurring, it is a scandal that Member States are failing to conform with measures that they have already agreed with and which could already have had a significant impact on tackling the issue of climate change.
(HU) Ladies and gentlemen, today is a turning point in the Western Balkans and also in the life of the whole European Union. Today the UN deadline passes for the Serbs and Albanians to reach agreement. We should have known in advance that the endeavours of the troika to achieve this were doomed to failure. In all probability, Kosovo will declare its independence within two months, and it is still difficult to assess the consequences of this beyond the Western Balkan region. Kosovo will be a protectorate of the Union. The Kosovo settlement will be the definitive test of common foreign and security policy. Will we be able to reach a unified position, or will we be the victims of bickering between America and Russia? If the Union is not unified, this will pose a serious danger for the alignment and European integration of the region, so it is very important that there is a good, fair settlement in Kosovo. This is the Union's responsibility.
(FR) Mr President, on 6 December the Strasbourg industrial tribunal issued its decision in the case of the European Parliament versus some of its employees. I quote: 'Notes that the assignment contract between Manpower and the European Parliament is invalid; notes that the project contract between Manpower with the employees is invalid; states and rules that the contractual relationship between the applicant employee and the European Parliament should be put on a permanent contract footing'.
I applaud here the courage of the temporary officials, who ignored bullying and other provocation in order to have their rights recognised. I dare to hope, Mr President, that the administration will very quickly be instructed to bring a definitive end to this case, since all it will have done is discredit our institution in the eyes of the employment world.
Mr President, today I intend to address the issue of the right balance between the fight against corruption and democracy. The international image of corruption in some countries, Romania included, is so powerful that it has apparently generated the belief that, in order to fight it, even bending democracy is permitted. Consequently, Brussels continuously calls for and salutes vocally the strengthening of the instruments to fight corruption, but usually keeps silent when those very instruments are abused, being primarily designed for internal political consumption.
Therefore, if the fight against corruption remains a priority - and it should stay so - the praise one gets from the keepers of democracy should be equally accompanied by criticism of exaggerations and breaking of fundamental citizens' rights. Otherwise, under the pretence of fighting corruption, democracy itself will be gradually undermined, and, frankly, I consider that equally, if not more, damaging.
(EL) Mr President, 1 December was World AIDS Day, a day of remembrance for all the victims of the disease which remains the scourge of our planet. The figures from the World Health Organisation's latest research show that the percentage of carriers of the virus remains at the same level, whilst the number of new cases has fallen. In spite of this, the numbers are still far too high.
In a question I put to the European Commission, I proposed that a set of postage stamps should be issued to raise public awareness of AIDS, and the idea was then encouraged by Markos Kyprianou, the Commissioner responsible for health matters. Kostis Hatzidakis - our colleague until a few months ago, an MEP and now the Greek Minister for Transport and Communications - approved my proposal, and Greece printed and released a set of AIDS remembrance stamps; proceeds from sales of the stamps will be used to buy drugs for those suffering from the virus. The Commission encouraged all 27 Member States to take up the idea. Greece has made a start!
That concludes the one-minute speeches.